PER CURIAM.
Plaintiff brought an action, based upon the alleged negligence of the defendant. At the close of the plaintiff’s case, the defendant offered no evidence, but made this motion: “I make the usual motion, if the court pleases.” Thereupon the court said: “Judgment for the defendant. The complaint is dismissed upon the *173merits.” Upon this appeal, both sides concede that a dismissal upon the merits was error.
Judgment modified, by inserting a direction that the complaint be dismissed without prejudice to a new action, and, as modified, affirmed, with $10 costs to the appellant.